DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 03/25/2021. As directed by the amendment: claims 1, 5, 13, 19, 22 and 23 have been amended; claims 12 and 14 has been cancelled.  Thus, claims 1-11, 13, 15-23 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Adams on 04/02/2021.

The application has been amended as follows: 
In claim 15, “the user input” (line 2) has been replaced with –the user input device-
In claim 16, “the signal” (line 2) has been replaced with –the vibratory control signal-
In claim 17, “the signal indicating” (line 2) has been replaced with –the data indicating-; and “the signal to the remote” (line 3) has been replaced with –the data to the remote-


Reasons for Allowance
Claims 1-11, 13, 15-23 are allowed
The following is an examiner’s statement of reasons for allowance: the claims are allowed in light of applicant’s amendment filed on 3/25/2021 and applicant’s remarks (pages 8-10) filed on 11/10/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/QUANG D THANH/Primary Examiner, Art Unit 3785